NICKELS, J.
Some of the questions presented relate to the alleged failure of the Legislature to observe the provisions of section 36, article 3, of the Constitution, which requires a revived act or amended section of a pre-existing act to be “re-enacted and pub* lished at length.” The case involves an application for a temporary injunction, and, since its disposition in the trial court, the statute in question has been re-enacted at length in the Revised Statutes 1925. These questions, hence, are moot. It is proper to say here that disposition of the case in the Supreme Court was delayed until recently by agreements of the parties.
Amongst the grounds upon which the honorable Court of Civil Appeals affirmed the order refusing temporary injunctive relief (218 S. W. 584) is the absence of a sufficient showing of injury immediately threatened, and, since this is not a case in which, in any event, an injunctive order would bo required by some statutory provision or in order to preserve the subject-matter of the litigation, the affirmance was, in our opinion, correct, whether the constitutional objections (other than those named above) are substantial or not. Decision of those constitutional questions is unnecessary.
We recommend affirmance of the judgment of the Court of Civil Appeals.
CURETON, C. J. Judgment of the Court of Civil Appeals affirmed, as recommended by the Commission of Appeals.
Associate Justice PIERSON not sitting.